Name: 92/337/EEC: Council Decision of 16 June 1992 amending for the third time Decision 90/424/EEC on expenditure in the veterinary field
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy;  agricultural activity
 Date Published: 1992-07-07

 Avis juridique important|31992D033792/337/EEC: Council Decision of 16 June 1992 amending for the third time Decision 90/424/EEC on expenditure in the veterinary field Official Journal L 187 , 07/07/1992 P. 0045 - 0045 Finnish special edition: Chapter 3 Volume 43 P. 0064 Swedish special edition: Chapter 3 Volume 43 P. 0064 COUNCIL DECISIONof 16 June 1992 amending for the third time Decision 90/424/EEC on expenditure in the veterinary field (92/337/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Decision 90/424/EEC (1), and in particular Article 24 (1) thereof, Having regard to the proposal from the Commission, Whereas Decision 90/424/EEC for the possibility of a financial contribution from the Community for the eradication and monitoring of the deseases listed in the Annex to that Decision; whereas the list may be supplemented or amended to take account of developments in the health situation in the Community; Whereas Council Regulation 86/649/EEC of 16 December 1986 introducing a Community financial measure for the eradication of African swine fever in Portugal (2), and Council Decision 86/650/EEC of 16 December 1986 introducing a Community financial measure for the eradication of African swine fever in Spain (3) provided financial assistance for a period of five years; whereas this period of five years comes to an end during the first half of 1992; Whereas the eradication plans adopted and implemented within the framework of Decisions 86/649/EEC and Decision 86/650/EEC have resulted in substantial improvements in the health situation; whereas it has not, however, been possible to eliminate African swine fever altogether; Whereas, in the light of these developments, African swine fever should be added to the disease list, Group 1 of the Annex to Decision 90/424/EEC so that a Community financial contribution can be obtained for the implementation of programmes fro the eradication and monitoring of the disease, HAS ADOPTED THIS DECISION: Article 1 The following indent shall be added to Group 1 of the Annex to Decision 90/424/EEC: '- African swine fever`. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 16 June 1992. For the Council The President Arlindo MARQUES CUNHA